Alice Robie Resnick, J.,
concurring in judgment only. I respectfully disagree with the reasoning of the majority but concur in the judgment for the same reasons as those set forth in Pigman v. Evansville Press (Ind.App.1989), 537 N.E.2d 547, 551 (“ * * * the importance of, and preference for, disclosure that is inherent in ‘Public Records’ enactments has given way to the preservation of the grand jury system and the concomitant necessity for secrecy attending the proceedings. The disclosure of grand jury subpoenas, revealing as they must the names of witnesses, targets, and the nature of the grand jury investigation[,] has been consistently disallowed, since subpoenas reveal the inner workings of the grand jury. Moreover, the interest in secrecy is not ehminated when an investigation has ended, because disclosure may affect the functioning of future grand juries, since witnesses may be reluctant to testify knowing that their identities may be disclosed at some future date.” [Footnote omitted.]). Indeed, for purely public-policy reasons the secrecy always attendant to grand jury proceedings must be preserved. Such secrecy, of necessity, must include the subpoenas, as well as the witness record book sought here.
If the public-policy argument advanced in cases such as Pigman were not so compelling, then I would join Justice Douglas in his dissenting opinion and agree that the matter must be remanded to the court of appeals for further consideration under R.C. 149.43(A)(1) and (2). However, the secrecy of grand jury proceedings as set forth in R.C. Chapter 2939 is of the utmost importance to our *328system of justice. That secrecy must be protected unless it can be shown that the need for disclosure far outweighs maintaining the secrecy of the proceedings.
For the foregoing reasons I concur in judgment only, and vote to affirm the judgment of the court of appeals.